Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-13, drawn to certain semiconductor devices.
Group 2, claim(s) 14-25, drawn to certain other semiconductor devices.
Group 3, claim(s) 26-35, drawn to methods of making semiconductor devices.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature (that is the activation ratio limitations do not appear in Group 2 and the special dielectric layer placement on a second doped group III-V layer does not appear in any of the Group 1 claims it seems, and still other limitations in group 2 do not appear in many of the claims of group 1 as well).
Groups 1 and 2 lack unity of invention because even though the inventions of these groups might be argued to require a technical feature of some similar limitations (that aren’t technically the same), these technical feature(s) are not a special technical feature as it does not make a contribution over the prior art in view of the following references.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujita et al. (“Ujita” Ujita, S “A Compact GaN-based DC-DC Converter IC with High-Speed Gate Drivers Enabling High Efficiencies” Proc of 26th Int. Symp. On Pow. Semi. Dev. And ICs published 2014, page 51-54) in view of Sun et al. (“Sun” Sun, R. “GaN Power Integration for High Frequency and High Efficiency Power Applications:  A Review” IEEE Access Vol. 8, 01/17/2020 pp. 15529-15542).
As to claim 1, Ujita shows a semiconductor device, comprising: 
a III-V material layer (see AlGaN barrier layer in Fig. 5 and associated text); 
a first gate and a second gate on the III-V material layer (see gate for left device and see gate for right device in Fig. 5); and 
wherein a first activation ratio of an element in the first gate is different from a second activation ratio of the element in the second gate (note the activation ratio for the p doping in the left hand gate will be an actual number, here generically set forth while the other gate has no p doping therein and thus will have a first activation ratio of 0 or “undefined”).  

However, Ujita fails to show a first passivation layer on the first gate.  

Sun shows putting SiO over a device (see the SiO over the HEMTS in Fig. 13 and associated text).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to put the SiO on the top of the device as taught by Sun on the device in Ujita with the motivation of providing isolation around the device (see the point to the SiO being to isolate the device, here the office noting that the SiO providing at least some passivation against the ambient).  






Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “GaN-on-SoI:  Monolithically Integrated All-GaN ICs for Power conversion” 02/13/2020) in view of Tsai et al. (“Tsai” Tsai, C-L “Smart GaN Platform:  Performance and Challenges” 2017 IEEE Int. Elec. Dev. 01/25/2018 pp. 33.1.1-33.1.4).  
As to claim 14, Li shows semiconductor device (see Fig. 1 and 2 as well as associated text), comprising: 
a III-V material layer (see the GaN on the SoI in section II); 
a first doped group III-V layer and a second doped group III-V layer (see first and second p-GaN materials under the main gate electrodes for the low side and high side devices in Fig. 2)on the III-V material layer; 
a first dielectric layer (see the SiO that goes all the way up around the device as upper passivation) on the first doped group III-V layer; and 

However, Li fails to show a second dielectric layer on the second doped group III-V layer explicitly (in real life embodiments the office notes that the reference would likely be read to set forth several dielectric layers making up the areas where the source field plates are but as they are not made explicit the office will consider them not shown for now) wherein a material of the first dielectric layer is different from a material of the second dielectric layer.   
.  
Tsai shows using two dielectric layers for upper metallization structures (see the two dielectric layers used in upper metallization structures in Fig. 3).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used an additional dielectric layer in the forming of an overall dielectric layer as taught by Tsai to have made an additional dielectric layer in the overall dielectric structure over the devices in Li with the motivation of providing for real life implementation where layers can be run appropriately through and formed with real life methods (see the various layers run through the dielectric layers in Tsai being able to be made with standard trenching and filling and putting down normal flat layers on underlying layers rather than a big jumble as is in Li).  The office notes here the newly brought in dielectric layer will have its material be different from that of the other dielectric layer as they are shaped differently (although this may not affect the material type, if the applicant wants to include that in the claims then he can, other art will address such as well).  


Note that with both of claims 1 and 14 lacking a special technical feature the method group 3 also lacks a special technical feature shared with either other group 1 or 2 (here considering just the independent claims for now, as the office normally does, with some depending claims potentially being linking claims).  

No telephone call was made to applicant’s representative to request an oral election to the above restriction requirement due to the complexity of the restriction.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891